Exhibit 10.12.7

AMENDMENT NO. 6

to the

SECOND AMENDED AND RESTATED AGREEMENT

between

PHILIP MORRIS USA INC.

and

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.

for FINE PAPER SUPPLY

 

This Amendment No. 6, effective December 31, 2004, is by and between Philip
Morris USA Inc. (formerly Philip Morris Incorporated), a Virginia corporation
doing business as Philip Morris U.S.A. (“Buyer”), and Schweitzer-Mauduit
International, Inc., a Delaware corporation (“Seller”).

 

RECITALS

 

                Whereas, Buyer and Seller have previously entered into the
Second Amended and Restated Agreement for Fine Paper Supply, effective July 1,
2000, which has been amended by Amendment No. 1, effective May 23, 2002,
Amendment No. 2, effective January 1, 2003, Amendment No. 3, effective August
11, 2003, Amendment No. 4, effective January 1, 2004 and Amendment No. 5,
effective December 15, 2004 (as amended, the “Agreement”); and

 

                Whereas, Buyer and Seller now wish to further amend the
Agreement as provided herein.

 

Now therefore, in consideration of the promises exchanged herein and other good
and valuable consideration, the receipt and sufficiency of which the parties
acknowledge, Buyer and Seller agree as follows:


1.             DEFINITIONS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, ALL
CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE
AGREEMENT OR IN THE AMENDED AND RESTATED ADDENDUM TO FINE PAPERS SUPPLY
AGREEMENT, EFFECTIVE JULY 1, 2000, AMENDED BY AMENDMENT NO. 1, EFFECTIVE AUGUST
4, 2000, AMENDMENT NO. 2, EFFECTIVE JANUARY 25, 2001, AMENDMENT NO. 3, EFFECTIVE
SEPTEMBER 26, 2001, AND AMENDMENT NO. 4, EFFECTIVE SEPTEMBER 12, 2002 (AS
AMENDED, THE “ADDENDUM”).


2.             FOR THE YEAR BEGINNING ***, IT IS THE INTENTION OF THE PARTIES TO
PROVIDE FOR AN ADJUSTMENT IN THE COMPENSATION DUE FROM BUYER TO SELLER PURSUANT
TO THE AGREEMENT  ***:

 

***  Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24 b-2, promulgated under the Securities and Exchange Act of 1934, as amended. 
Omitted information has been replaced with asterisks.

 

1

--------------------------------------------------------------------------------


 

Category:

***

***

 

Cigarette Paper (including Banded Cigarette Paper)

***

***

 

 

 

Plug Wrap

***

***

 

 

 

Tipping Paper

***

***

 

                ***

 

                For purposes of this provision, “***” of a Category shall mean
the aggregate of all Direct and Indirect Purchases of that Category which are
ordered for delivery in ***, and also includes (a) any amounts that are ordered
for delivery in *** but which Seller fails to deliver for any reason and (b) any
amounts that are ordered for delivery in *** but which Buyer (or its Contractor,
as applicable) does not take delivery of due to a Force Majeure event preventing
such taking of delivery.

 

                No later than ***, Seller will provide for Buyer’s review and
approval an accounting of ***, along with a computation of any *** and a listing
of any ***.  Payment of any undisputed amounts due to Seller pursuant to this
provision will by made by Buyer no later than 60 days after Buyer’s receipt of
Seller’s accounting.


3.             OTHER PROVISIONS UNCHANGED.  ALL OTHER PROVISIONS OF THE
AGREEMENT SHALL REMAIN UNCHANGED.


4.             SEPARATE COUNTERPARTS.  THIS AMENDMENT NO. 6 MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES WERE UPON THE SAME INSTRUMENT.


5.             ENTIRE AGREEMENT.  THE AGREEMENT AND THIS AMENDMENT NO. 6
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
CONTAINED HEREIN.

 

                IN WITNESS WHEREOF, the parties have caused their duly
authorized representatives to sign this Amendment No. 6, intending that the
parties should be bound thereby.

 

PHILIP MORRIS USA INC.

 

SCHWEITZER-MAUDUIT
INTERNATIONAL, INC.

By:

/s/ CRAIG E. STARIHA

 

By:

/s/ PETER J. THOMPSON

 

 

 

Name:     Craig E. Stariha

 

Name:   Peter J. Thompson

Title:       Director, Purchasing

 

Title:     President — U.S. Operations

 

2

--------------------------------------------------------------------------------